ACCEPTED
                                                                                          03-15-00293-CV
                                                                                                  6776991
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                      9/3/2015 9:46:52 AM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK

                       No. 03-15-00293-CV
______________________________________________________________________________
                                                                          FILED IN
                                                                   3rd COURT OF APPEALS
                             In the Court of Appeals                   AUSTIN, TEXAS
                                                                   9/3/2015 9:46:52 AM
                     For the Third Judicial District of Texas
                                                                     JEFFREY D. KYLE
                                  Austin, Texas                            Clerk
______________________________________________________________________________




                                BOB E. WOODY,
                                Plaintiff-Appellant,

                                          v.

                 J. BLACK’S, LP and J. BLACK’S, GP, LLC,
                          Defendants-Appellees.


            ________________________________________________________

                    On Appeal from Cause No. D-1-GN-09-001436
              In the 345th Judicial District Court of Travis County, Texas
                      The Honorable Steven Yelenosky Presiding
            ________________________________________________________

                 Appellant’s Unopposed Second Motion for
                  Extension of Time to File Opening Brief

TO THE HONORABLE COURT OF APPEALS:

      Appellant’s opening brief currently is due September 3, 2015. Pursuant to

Texas Rule of Appellate Procedure 38.6(d), appellant respectfully requests a 15-day

extension of time until September 18, 2015 to file his opening brief. This extension

is requested for the following reasons.


                                           1
         The undersigned has had responsibility for the following additional

commitments during August and September 2015:

          Reviewing the trial court record from a July 2015 trial that resulted in a
           verdict of $10+ million in actual damages and $7 million in exemplary
           damages, on behalf of one of the defendants in Joanne Schermerhorn et
           al. v. CenturyTel, Inc. et al., No. 2010-09675 (113 Judicial District, Harris
           County, Texas), in preparation for post-judgment/appellate proceedings;

          Preparing an amended complaint (due September 14, 2015 by court order)
           on behalf of the plaintiff in a federal antitrust matter: Houston KP, LLC v.
           City of Houston, No. 4:14-CV-02928 (S.D. Tex.);

          Preparing an amended complaint (due September 24, 2015 by court order)
           on behalf of the plaintiff in another federal antitrust matter: Viva Cinemas
           Theaters and Entertainment LLC d/b/a Viva Cinema v. America Multi-
           Cinema, Inc., No. 4:15-cv-01015 (S.D. Tex.); and

          Reviewing a complex business transaction on behalf of a client in
           anticipation of litigation on an urgent basis.1

Although the undersigned has not given these commitments priority over the current

appeal, the undersigned could not complete appellant’s opening brief in this matter

by September 3, 2015 given the deadlines in these other matters.

         The undersigned has confirmed that appellees are unopposed to this motion.

         One prior 15-day extension was previously requested and granted.

                                            Prayer

         Appellant respectfully requests that the Court grant him a 15-day extension of

time to file his opening brief.


1
    Client identity omitted because of the non-public nature of the work at this time.
                                               2
Respectfully submitted,

/s/ Jeremy Gaston
Jeremy Gaston
Texas SBN 24012685
jgaston@hmgnc.com
HAWASH MEADE GASTON
NEESE & CICACK LLP
2118 Smith Street
Houston, Texas 77002
Telephone: (713) 658-9001
Facsimile: (713) 658-9011

Rick Gray
Texas SBN 08328300
rick.gray@graybecker.com
Gray & Becker, PC
900 West Avenue
Austin, TX 78701-2210
Telephone: 512-482-0061
Facsimile: 512-482-0924

Tom C. McCall
Texas SBN 13350300
tmccall@themccallfirm.com
David B. McCall
Texas SBN 13344500
dmccall@themccallfirm.com
The McCall Firm
3660 Stoneridge Road, Suite F-102
Austin, Texas 78746-7759
Telephone: (512) 477-4242
Facsimile: (512) 477-2271

Hector H. Cardenas, Jr.
Texas SBN 00790422
hcardenas@cardenas-law.com
THE CARDENAS LAW FIRM
3660 Stoneridge Road, Suite F-102
Austin, Texas 78746-7759
  3
Telephone: (512) 477-4242
Facsimile: (512) 477-2271
Counsel for Appellant




  4
                               Certificate of Conference

      On September 1, 2015, I conferred with appellees’ counsel regarding this

motion, and on September 3, 2015 he informed me that appellees are unopposed to

the relief requested herein.

                                           /s/ Jeremy Gaston
                                              Jeremy Gaston




                                           5
                            CERTIFICATE OF SERVICE

      I certify that on September 3, 2015 a true and correct copy of the foregoing

document was served on the following counsel of record by electronic filing:

      Eric J. Taube
      Andrew Vickers
      Hohmann, Taube & Summers, LLP
      100 Congress Avenue, 18th Floor
      Austin, TX 78701-4042
      Counsel for J. Black’s, LP and J. Black’s, GP, LLC
      Counsel for Appellees


                                            /s/ Jeremy Gaston
                                              Jeremy Gaston




                                        6